Citation Nr: 1205859	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a bilateral knee disability, to include as secondary to service connected pes planus.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service connected pes planus.

3.  Entitlement to service connection for a low back disability, to include as secondary to service connected pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Huntington, West Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over this matter resides with the Winston-Salem, North Carolina RO. 

The issues of entitlement to service connection for a bilateral leg disability, to include as secondary to service connected pes planus, and entitlement to service connection for a low back disability, to include as secondary to service connected pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1997 rating decision reopened but denied a claim for service connection for a bilateral knee disability, which had initially been denied in May 1994 on the premise that there was no evidence of a chronic knee disability during the Veteran's military service; the Veteran did not complete the appeal process for the August 1997 rating decision by submitting a substantive appeal. 

2.  Additional evidence received since August 1997 when viewed by itself or in the context of the entire record, is not material in that it does not relate to unestablished fact that is necessary to substantiate the claim for entitlement to service connection for a bilateral knee disability.  
CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a), 20.200, 20.202, 20.302 (2011). 

2.  The evidence received subsequent to the August 1997 decision is not new and material and the requirements to reopen the claim for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2011); 38 C.F.R. § 3.156a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must also include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In this case, the Veteran was provided with a letter in April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, Pelegrini, and Kent.  This letter was provided to the Veteran prior to the initial adjudication of her claims.  The Board concludes that the duty to notify has been met.  

The Board concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained, as have records from the Social Security Administration.  

The Veteran was also afforded a VA examination in September 2007, even though VA was under no obligation to provide this examination.  Indeed, the Court of Appeals for Veterans Claims has held that VA need not conduct an examination with respect to previously denied claims, because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  For the reasons explained below, such new and material evidence has not been submitted.  Moreover, the issue of whether the provided VA medical examination was adequate is moot upon the Board's determination that the claim should not be reopened.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

The Veteran contends that she has developed a bilateral knee disability secondary to her service connected pes planus.  She argues that her pes planus affects her gait, which in turn caused the development of her claimed disabilities.  The Veteran believes that she has submitted new and material evidence to reopen her previously denied claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As for the Veteran's claim, the Board notes that entitlement to service connection for a bilateral knee disability was first denied in a May 1994 rating decision.  She submitted a notice of disagreement with this decision in October 1994 and she was issued a statement of the case in July 1995.  However, the Veteran did not submit a substantive appeal to complete her claim.  Instead, she submitted an October 1995 request that her claim be reopened to consider knees as a new issue.  The Board notes that this request does not indicate any desire to appeal the previous denial, and even if it did, it was received too late to be considered a substantive appeal.  Therefore, the May 1994 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a), 20.200, 20.202, 20.302. 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board notes that the RO has apparently considered the Veteran's current claim on a de novo basis, as if new and material evidence has been received.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2002).  
The evidence considered by the May 1994 rating decision included the Veteran's service treatment records, and medical records dating from 1982 to 1993.  These records were from Womack Army Hospital at Fort Bragg, North Carolina, and from a private provider.  The Veteran was also provided a VA examination of her pes planus in April 1994.  The May 1994 decision found that service connection was denied on the basis that there was no evidence of treatment for a chronic knee disability during service.  Although the Veteran was seen for left knee pain without trauma on one occasion, an examination was normal.  The decision denied the Veteran's claim on the basis that there was no treatment for a chronic disability in service.  

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for service connection for a bilateral knee disability was most recently denied in an August 1997 rating decision.  The RO considered the claim on its merits.  It determined that there was no evidence of the Veteran having a chronic knee problem in service or that related her current knee disorders to her active service.  Although the Veteran once again submitted a notice of disagreement and received a statement of the case for this matter, she again did not complete the appeal process by submitting a substantive appeal.  The August 1997 rating decision is final, and the Board will review the evidence received since August 1997 in order to determine if any of it is new and material.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a), 20.200, 20.202, 20.302 (2011). 

As a preliminary matter, the Board notes that the Veteran is now advancing a new theory of entitlement to service connection, in that she claims her bilateral knee disabilities are the result of her service connected pes planus.  A different theory of entitlement for service connection for a disability for which service connection has previously been denied remains a claim for the same disability, and the new theory in and of itself is not new and material evidence.  Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West 12 Vet. App. 365 (1999).  Furthermore, the previously considered evidence includes an October 1994 VA medical record indicating that the Veteran sought a statement that her service connected pes planus affected her knees.  After an examination, no such statement was provided.  

The evidence received since August 1997 includes sick slips from the Veteran's place of employment; VA treatment records that show occasional treatment for her knees; records from the Social Security Administration that include private medical records that show occasional treatment for her knees; a lay statement; a September 2007 VA examination; and photocopies of medical texts.  

After a review of the additional evidence received since August 1997, the Board finds that none of it is both new and material.  None of the additional evidence, when viewed by itself or in the context of the entire record, relates to unestablished fact that is necessary to substantiate the claim for entitlement to service connection for a bilateral knee disability. 

The sick slips from the Veteran's place of employment show that she has missed time from work.  While this information is new, it is not material.  The slips do not indicate what disability caused the Veteran to miss work; much less relate the Veteran's current knee disabilities to either active service or her service connected pes planus.  

The lay statement is not material.  It merely notes that the Veteran has pain in her legs and feet which make it difficult for her to work on her feet.  However, it does not specifically note a knee disability or relate such a disability to either service or the service connected pes planus.  Even if it did include such an opinion, there is also no indication that the source of the statement has the medical training that would make her competent to offer such a statement.  

The additional VA and private treatment records are also new in that they were not previously of record.  However, they are not material, in that they do not contain an opinion as to the etiology of her knee disabilities.  The Board notes that records related to continued treatment are generally insufficient to reopen a claim for service connection.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

At the September 2007 VA examination, the examiner reviewed the Veteran's claims folder.  After the examination and record review, the examiner opined that the Veteran's bilateral knee disability was less likely than not caused by or a result of knee problems during service or due to her service connected flat feet.  Although this information is new, it is not material because it fails to show a relationship between the Veteran's bilateral knee disability and either active service or her service connected pes planus.  In fact, it states that there is no such relationship.  

Finally, the Board notes that the medical texts are new in that they include information not previously submitted to the Board.  However, once again the Board must find that they are not material.  Although the texts notes that feet problems can result in back pain, at no point do they state that pes planus can result in a chronic knee disability.  Just as importantly, they do not specifically relate the Veteran's knee disabilities to her pes planus.  

In view of the above, the Board must conclude that the Veteran has failed to submit new and material evidence to reopen her claim for service connection for a bilateral knee disability.  


ORDER

New and material evidence has not been presented to reopen a claim for service connection for a bilateral knee disability, to include as secondary to service connected pes planus; the appeal is denied. 




REMAND

The Veteran contends that she has developed a bilateral leg disability and a low back disability secondary to her service connected pes planus.  She argues that her pes planus affects her gait, which in turn caused the development of her claimed disabilities.  

The record shows that the Veteran was afforded a VA examination in September 2007.  The examiner opined that her low back disability was not the result of either active service or her service connected pes planus.  It is not clear if this examiner reached a diagnosis of a bilateral leg disability that is separate from the bilateral knee disability, but earlier medical records include diagnoses of both shin splints and neurological findings that involve the lower extremities.  It is clear that whatever the diagnosis, the opinion found that the Veteran's current complaints were not the result of her pes planus.  

However, secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Unfortunately, the September 2007 opinion did not specifically state whether or not the Veteran's service connected pes planus may have aggravated any bilateral leg disability or her low back disability.  The Court has made it clear that any opinion that does not address the possibility of aggravation is inadequate.  Therefore, this report must be returned to the examiner who conducted the September 2007 examination in order to obtain an addendum.  If unavailable, the Veteran must be scheduled for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiner who conducted the September 2007 VA examination.  The examiner should be requested to review the report of this examination.  Then, the examiner should attempt to provide the following opinions:

a) Is it as likely as not that the Veteran's low back disability was aggravated (increased in severity beyond natural progression) by her service connected pes planus?  If so, describe the extent of the aggravation as compared to the baseline disability, if possible.  
b)  Does the Veteran have a current diagnosis of a bilateral leg disability other than her knee disability?  If so, what is the diagnosis of this disability or disabilities?  If not, comment on the previous findings of shin splints, cramps, and neurological findings and indicate whether these were chronic or acute conditions, or are symptoms related to other established diagnoses.
c) Is it as likely as not that any current bilateral leg disability was incurred in or aggravated (increased in severity beyond natural progression) by active service?  
d) Is it as likely as not that any current bilateral leg disability was incurred due to or aggravated by her service connected pes planus.  If aggravation is discovered, describe the extent of the aggravation as compared to the baseline disability, if possible.  

The reasons and bases for all opinions must be provided.  If the examiner finds that they are unable to provide any portion of the requested opinions without resorting to speculation, the reasons and bases for this opinion should be provided, and any missing evidence that may enable the examiner to provide the requested opinion should be identified.

If the examiner that conducted the September 2007 examination is no longer available, a new VA examination should be conducted.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

2.   After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


